UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2775



LILLABELLE ESTELLE BUTLER,

                                               Plaintiff - Appellant,

          versus

ANDRE R. ROBINSON; JOHN CARROLL BYRNES, In the
Circuit Court for Baltimore City; DELPHIA T.
SIMPSON; CHASE & CHASE; GREGORY COUNTESS,
Legal Aid; STATE OF MARYLAND DEPARTMENT OF SO-
CIAL SERVICES; OFFICE OF SUPPORT ENFORCEMENT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-2586-HAR)


Submitted:   January 18, 1996              Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Lillabelle Estelle Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Butler v. Robinson, No. CA-95-2586-HAR (D. Md. Sept. 8,
1995). We grant Appellant's motion to expedite this appeal and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2